DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (drawn to a “toothed workpiece chamfering device”), claims 1-17, in the reply filed on August 13, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, it is noted that the specification mentions U.S. Pat. No. 7,103,973 (in at least paragraph 0003), U.S. Pat. No. 6,676,337 (in at least paragraph 0003), U.S. Pat. No. 8,769,820 (in at least paragraph 0004), and U.S. Patent Application Publication No. 2014/0294530 (in at least paragraph 0005), none of which are cited on an information disclosure statement.  Unless these references are cited on the accompanying PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification does not provide literal antecedent basis for the term “stock-dividing unit” of claim 14.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “stock-dividing unit” in claim 14 (noting that the term “unit” is a generic placeholder that is coupled with functional language “stock-dividing”, without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “[T]he device of claim 5 further comprising a cutting tool rotatable about said first axis of rotation with said cutting tool comprising one or more cutting tips wherein the one or more cutting tips define a cutting circle when said cutting tool is rotated about said first axis of rotation, wherein said cutting circle lies in said tool axis plane”.  However, noting that claim 1, from which claim 6 ultimately depends (noting that claim 6 depends from claim 5, which depends from claim 3, which depends from claim 1) already previously recited a first chamfering tool that is able to rotate about the first tool axis of rotation, it is unclear as set forth in claim 6 whether the “cutting tool rotatable about said first axis of rotation…” is intended to be the same as, or is instead intended to be additional to, the previously-recited “first chamfering tool”.  Thus, it is unclear as set forth in claim 6 whether the claim intends to require three tools or two tools.  As (literally) recited in claim 6, it appears that the “cutting tool rotatable about said first axis of rotation” is being recited as being additional to the previously-recited “first chamfering tool”.  However, this does not appear to be consistent with the disclosure (which teaches first chamfering tool 6, rotatable about a first axis B of rotation, the first chamfering tool 6 being a cutting tool having the cutting tips 20 recited in claim 6 that define a circle when the tool 6 is rotated about first axis B; see Figures 1-3, for example, as well as at least paragraphs 0027 and 0030), rendering the intended scope of claim 6 unclear.  
Claim 7 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said second tool axis of rotation, said cutting tool being movable along said second tool axis between an extended position and a retracted position”.  However, claim 1, from which claim 7 depends, already previously recited a second chamfering tool that is able to rotate about the claimed second axis of rotation, and thus, it is unclear as set forth in claim 7 whether the cutting tool recited in claim 7 is intended to be in addition to the previously-recited “second chamfering tool”, or is instead intended to be the same as the previously-recited “second chamfering tool”.  As (literally) recited in claim 7, it appears that the “cutting tool rotatable about said second tool axis of rotation” is being recited as being additional to the previously-recited “second chamfering tool” that is rotatable about the second tool axis of rotation, which does not appear to be consistent with the disclosure (as will be discussed hereinbelow in a separate rejection of claim 7 under 35 USC 112(a)).  
Additionally re claims 7 and 15-16, there is no clear frame of reference provided in the claim for determining what is meant by “extended” and “retracted”, i.e., “extended” and “retracted” with respect to what frame of reference?
Claim 8 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said first tool axis of rotation”.  Claim 9 recites “[T]he device of claim 8 wherein said cutting tool comprises a fly cutter having one or more indexable inserts”.  However, given that claim 1, from which claim 8 depends, already previously recited a first chamfering tool that is able to rotate about the first tool axis of rotation, it is unclear as set forth in claims 8-9 whether the (further comprised) “cutting tool rotatable about said first axis of rotation…” is intended to be the same as, or is instead intended to be additional to, the previously-recited “first chamfering tool”.  Thus, it is unclear as set forth in claims 8-9 whether the claim(s) intend(s) to require three claims 8-9, it appears that the “cutting tool rotatable about said first axis of rotation” is being recited as being additional to the previously-recited “first chamfering tool”.  However, this does not appear to be consistent with the disclosure (which teaches first chamfering tool 6, rotatable about a first axis B of rotation, the first chamfering tool 6 being a fly cutter having one or more indexable inserts 15; see Figures 1-3, for example, as well as at least paragraph 0027), rendering the intended scope of claims 8-9 unclear.  
Claim 10 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said second axis of rotation”.  Claim 11 recites “[T]he device of claim 10 wherein said cutting tool comprises a milling tool.”.  Claim 12 recites “[T]he device of claim 11 wherein said milling tool comprises a pencil mill”.  However, claim 1, from which claim 10 depends, already previously recited a second chamfering tool that is able to rotate about the claimed second axis of rotation, and thus, it is unclear as set forth in claim 10 whether the cutting tool recited in claim 10 (and in claims 11-12) is intended to be in addition to the previously-recited “second chamfering tool”, or is instead intended to be the same as the previously-recited “second chamfering tool”.  As (literally) recited in claims 10-12, it appears that the “cutting tool rotatable about said second axis of rotation” is being recited as being additional to the previously-recited “second chamfering tool” that is rotatable about the second tool axis of rotation, which does not appear to be consistent with the disclosure (as will be discussed hereinbelow in a separate rejection of claim 10-12 under 35 USC 112(a)).  
Claim limitation “stock-dividing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
[0040] Deburring tool 62 may function to remove burrs on the tooth edges of a workpiece resulting from a previous cutting process, such as hobbing, or as may result from a deburring process such as by tool 6 for example.  Non-contact sensor 64 is utilized to determine the correct rotational position of a toothed workpiece whereby a rotary tool, such as tool 6, may engage the workpiece in a meshing manner so as to not collide with and damage the teeth of the workpiece.  Such a process is known to the artisan as "centering", "indexing" or "stock-dividing".  Alternatively, a contact-type sensor (e.g. touch or tactile probe) may be utilized instead of non-contact sensor 64. 
That said, first of all, it is unclear as disclosed in paragraph 0040 what is intended to be encompassed by the language “[S]uch a process” in paragraph 0040, i.e., the use of non-contact sensor 64 to determine the “correct” rotational position whereby a rotary tool may engage the workpiece in a meshing manner so as to not collide with and damage the teeth of the workpiece”, alone, or the aforementioned use of the non-contact sensor, in combination with a process also including the removal of burrs (via deburring tool 62) from tooth edges of a workpiece resulting from a previous cutting process.  Furthermore, it is noted that the term “stock-dividing unit” does not appear in the present application outside of claim 14.  That said, the specification does not link any particular structure to the term “stock-dividing unit”, and it is unclear as disclosed whether such term is intended to refer to non-contact sensor 64 (as well as a contact-sensor such as a touch or tactile probe, mentioned in the last sentence of paragraph 0040), to such a sensor as well as deburring tool 62, to some sort of structure for “indexing” the workpiece (alone or in addition to the aforedescribed sensor), etc.  It is also noted that a sensor, per se, would not appear to be capable of performing the entire function of “stock-dividing”.    
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “[T]he device of claim 5 further comprising a cutting tool rotatable about said first axis of rotation with said cutting tool comprising one or more cutting tips wherein the one or more cutting tips define a cutting circle when said cutting tool is rotated about said first axis of rotation, wherein said cutting circle lies in said tool axis plane”.  However, noting that claim 1, from which claim 6 ultimately depends (noting that claim 6 depends from claim 5, which depends from claim 3, which depends from claim 1) already previously recited a first chamfering tool that is able to rotate about the first tool axis of rotation, it is unclear as set forth in claim 6 whether the “cutting tool rotatable about said first axis of rotation…” is intended to be the same as, or is instead intended to be additional to, the previously-recited “first chamfering tool”.  As (literally) recited in claim 6, it appears that the “cutting tool rotatable about said first axis of rotation” is being recited as being additional to the previously-recited “first chamfering tool”.  However, this does not appear to be consistent with the disclosure (which teaches first claim 6 that define a circle when the tool 6 is rotated about first axis B; see Figures 1-3, for example, as well as at least paragraphs 0027 and 0030), rendering the intended scope of claim 6 unclear.  Thus, the specification does not appear to describe the subject matter of claim 6 (having both a chamfering tool that is rotatable about the first axis B of rotation, and additionally having a further cutting tool, additional to the previously-recited chamfering tool, that is also rotatable about the same first axis B of rotation, and that comprises one or more cutting tips that define a cutting circle when the cutting tool is rotated about the first axis B of rotation, with the cutting circle lying in the tool axis plane P shown in Figure 3 and claimed in claim 5) in a manner so as to demonstrate possession thereof.  
Claim 7 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said second tool axis of rotation, said cutting tool being movable along said second tool axis between an extended position and a retracted position”.  However, claim 1, from which claim 7 depends, already previously recited a second chamfering tool that is able to rotate about the claimed second axis of rotation, and thus, it is unclear as set forth in claim 7 whether the cutting tool recited in claim 7 is intended to be in addition to the previously-recited “second chamfering tool”, or is instead intended to be the same as the previously-recited “second chamfering tool”.  As (literally) recited in claim 7, it appears that the “cutting tool rotatable about said second tool axis of rotation” is being recited as being additional to the previously-recited “second chamfering tool” that is rotatable about the second tool axis of rotation.  That being said, it is noted that the specification teaches a first chamfering tool 6 that is rotatable about first axis B of rotation, and a second chamfering tool 8 that is rotatable about a second axis T of rotation.  See Figures 1-3 and paragraphs 0027-0028, which second chamfering tool 8 is movable in opposing directions along claim 7.  
Claim 8 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said first tool axis of rotation”.  Claim 9 recites “[T]he device of claim 8 wherein said cutting tool comprises a fly cutter having one or more indexable inserts”.  However, given that claim 1, from which claim 8 depends, already previously recited a first chamfering tool that is able to rotate about the first tool axis of rotation, it is unclear as set forth in claims 8-9 whether the (further comprised) “cutting tool rotatable about said first axis of rotation…” is intended to be the same as, or is instead intended to be additional to, the previously-recited “first chamfering tool”.  Thus, it is unclear as set forth in claims 8-9 whether the claim(s) intend(s) to require three tools or two tools.  As (literally) recited in claims 8-9, it appears that the “cutting tool rotatable about said first axis of rotation” is being recited as being additional to the previously-recited “first chamfering tool”.  However, the specification as filed does not appear to describe the subject matter of claims 8-9 in a manner so as to demonstrate possession thereof, as the specification does not appear to teach a cutter that is additional to the first chamfering tool 6 that claim 8, and that is also (i.e., additionally to first chamfering tool 6) a (further) fly cutter having one or more indexable inserts as recited in claim 9.  Note that the specification as originally filed does not teach that the deburring tool 62 is a “cutter” (as opposed to a grinding disk or the like), does not teach that 62 rotates about the same first tool axis B of rotation about which the first chamfering tool 6 rotates, and does not teach that 62 “comprises a fly cutter having one or more indexable inserts”, such that the disclosed deburring tool 62 is not disclosed as being an additional tool (additional to first chamfering tool 6 and second chamfering tool 8 and) that meets the limitations of claims 8-9.  
Claim 10 recites “[T]he device of claim 1 further comprising a cutting tool rotatable about said second axis of rotation”.  Claim 11 recites “[T]he device of claim 10 wherein said cutting tool comprises a milling tool.”.  Claim 12 recites “[T]he device of claim 11 wherein said milling tool comprises a pencil mill”.  However, claim 1, from which claim 10 depends, already previously recited a second chamfering tool 8 that is able to rotate about the claimed second axis T of rotation, and thus, it is unclear as set forth in claim 10 whether the cutting tool recited in claim 10 (and in claims 11-12) is intended to be in addition to the previously-recited “second chamfering tool”, or is instead intended to be the same as the previously-recited “second chamfering tool”.  As (literally) recited in claims 10-12, it appears that the “cutting tool rotatable about said second axis of rotation” is being recited as being additional to the previously-recited “second chamfering tool” that is rotatable about the second tool axis of rotation, which does not appear to be consistent with the disclosure.  In particular, it is noted that the specification teaches a first chamfering tool 6 rotatable about the first axis B of rotation (see Figures 1-3 and paragraph 0027), and a second chamfering tool 8, disclosed as “preferably a cutting tool such as same second axis T of rotation (about which second chamfering tool 8 is rotatable) as set forth in claim 10, which additional cutting tool comprises a milling tool, as set forth in claim 11, and which additional cutting tool comprises a “pencil mill” as set forth in claim 12.  
Additionally, claim 14 recites “[T]he device of claim 1 further comprising a stock-dividing unit”.  However, as described above (in a separate rejection of claim 14 under 35 USC 112(b)), the disclosure does not provide adequate clear disclosure of structure to perform the claimed function of “stock-dividing”.  See the above rejection under 35 USC 112(b) for further discussion.  The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill can reasonably conclude that the inventor had possession of the invention of claim 14.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the chamfering device that is operable to rotate a first chamfering tool about a first tool axis of rotation, that is also operable to rotate a second chamfering tool about a second tool axis of rotation, and that further comprises a cutting tool that is rotatable about the (same) first tool axis of rotation, which further comprised cutting tool comprises one or more cutting tips wherein the one or more cutting tips define a cutting circle when the further cutting tool is rotated about the first axis of rotation, and wherein the cutting circle lies in the tool axis plane that is perpendicular to the first tool axis of rotation, as set forth in claim 6 (noting that further cutting tool that is also rotatable about first axis B and that has one or more cutting tips that define a cutting circle when the further cutting tool is rotated about axis B, which cutting circle lies in tool axis plane P);

the chamfering device that is operable to rotate a first chamfering tool about a first tool axis of rotation, that is also operable to rotate a second chamfering tool about a second tool axis of rotation, and that further comprises a cutting tool that is rotatable about the (same) second tool axis of rotation, which further comprised cutting tool is movable along the second tool axis between an extended position and a retracted position, as set forth in claim 7 (noting that the drawings show first chamfering tool 6 rotatable about first axis B, and second chamfering tool 8 rotatable about second axis T of rotation, but do not show a further cutting tool that is also rotatable about second axis T and that is movable along second axis T between an extended position and a retracted position);

the chamfering device that is operable to rotate a first chamfering tool about a first tool axis of rotation, that is also operable to rotate a second chamfering tool about a second tool axis of rotation, and that further comprises a cutting tool that is rotatable about the (same) first tool axis of rotation, as set forth in claim 8, which further comprised cutting tool comprises a fly cutter having one or more indexable inserts, as set forth in claim 9 (noting that the drawings show first chamfering tool 6 rotatable about first axis B, and second chamfering tool 8 rotatable about second axis T of rotation, but do not show a further cutting tool that is also rotatable about first axis B re claim 8 and that comprises a fly cutter having one or more indexable inserts as set forth in claim 9); 

the chamfering device that is operable to rotate a first chamfering tool about a first tool axis of rotation, that is also operable to rotate a second chamfering tool about a second tool axis of rotation, and that further comprises a cutting tool that is rotatable about the (same) second tool axis of rotation, as set forth in claim 10, which further comprised cutting tool comprises a milling tool, as set forth in claim 11, and which milling tool comprises a pencil mill, as set forth in claim 12 (noting that the drawings show first chamfering tool 6 rotatable about first axis B, and second chamfering tool 8 rotatable about second axis T of rotation, but do not show a further cutting tool that is also rotatable about second axis T as set forth in claim 10, that comprises a milling tool as set forth in claim 11, and that comprises a pencil mill as set forth in claim 12); and 

the “stock-dividing unit” of claim 14.

No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-17, any of which were rejected under 35 USC 112 above are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,490,307 to Link.
Link teaches a machine tool (shown in Figure 1, for example; see also at least col. 1, lines 1-10, for example).  The machine tool includes a turret body 110.  See Figures 1-5, and 
Note that the turret head 114 includes a plurality of “first tool receiving means” 118 (to use Link’s verbiage) about the periphery thereof, which each 118 can be equipped with a rotationally drivable tool (see col. 10, lines 12-17 and Figures 1, 3, 6, and 9, for example).  
Furthermore, the turret body 110 is provided with a “second tool receiving means” 142 to use Link’s verbiage) that is mounted in the turret body 110 for rotation about the indexing axis 116 so as to rotate a drill or milling tool or the like (col. 10, lines 41-47, Figure 6, for example).  Additionally, the turret body is also provided with a “third tool receiving means” (to use Link’s verbiage) 200 (Figure 6) that is centered on the indexing axis 116.  Link teaches that the “third tool receiving means” 200 can be designed to accommodate a rotationally drivable tool by merely extending the shaft 132 (i.e., to the left of the gear 138 so as to make 132 long enough to engage and rotationally drive 200).  See col. 11, lines 39-45 and Figure 6.  
It is noted that a drive shaft 88 is provided, which has a miter gear at the (upper re Figure 6) end thereof that drives a miter/bevel gear located on shaft 132.  See the miter gears coupled at 
Furthermore, rotation of shaft 88 additionally results (via engagement of bevel wheel 138 with bevel/miter gear 156; see Figure 6 and col. 11, lines 3-9, for example) in rotation of a tool spindle 152, such as the tool spindle 152 located in the bottom “tool receiving means” (to use Link’s verbiage) 118 shown in Figure 6.  
Relating the foregoing discussion to the present claim language, firstly, it is noted that there are a number of interpretations of the reference that are applicable to the present claims, given the number of tool spindles and tools taught by Link.  That said, the following discussion pertains merely to one or more such examples of applicable interpretations of the reference.
Link teaches a “head” (such as 110; see Figures 1-6, 8-10) that “comprises” a first tool axis of rotation, such as, for example, either of axis 116 or the axis labeled in the annotated reproduction of Figure 6 below as Q.  Additionally, the head 110 “comprises” a second tool axis of rotation, such as either of axis Q or 116 (i.e., one of Q and 116 can be considered the claimed first axis of rotation, with the other of 116, Q being considered the claimed second axis of rotation).  The head 110 is operable to rotate a tool such as milling tool 204 (mounted at 142) about the axis of rotation 116, as discussed previously (via rotation of 88 and 132 as discussed 

[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image1.png
    478
    625
    media_image1.png
    Greyscale

It is noted that milling tool 204 is considered to be capable of performing the claimed function of “chamfering”, noting that 204 is blind as to the workpiece on which it operates, but rather, will machine whatever workpiece with which it is brought into operative machining contact by virtue of the milling portion thereof, including a workpiece that is “toothed”, and it is noted that Link’s workpiece supports 28, 30 are capable of holding a toothed workpiece, noting that as taught by Link, they are capable of holding a gear (see col. 7, lines 40-50 and col. 12, lines 27-48, for example).  Furthermore, the milling tool 204 is considered to be capable of 
Additionally note that since there are two tools under discussion, i.e., 204 and 154, the tools are “different” from one another.  Furthermore, given that there are two tools under discussion, the two tools are capable of performing two “different” material removal methods, i.e., one removal method with one of the tools, and another (and thus “different”) material removal method with the other of the tools.  Additionally regarding claim 8, note that 204 and 154 are both cutting tools that are rotatable about an axis (116 or Q, respectively) that can be considered the claimed “first axis of rotation”.  Additionally regarding claims 10-11, note that claim 12, at least milling tool 154 can be considered a “pencil” mill (given the configuration/shape thereof shown in at least Figure 6).  Additionally regarding claim 13, it is noted that any of the tools taught by Link (154, 204, 206, 234, 240, 258, for example; see Figures 6, 8, 11-11A, and col. 12, lines 49-67, and the previous discussions re 154 and 204, for example) can be considered a deburring tool at least in that they are machining tools that are at least inherently capable of removing a burr, simply by bringing the operative machining portion of the respective tool into operative machining contact with a burr.  
Regarding claim 2, it is noted that axes 116 and Q are perpendicular to one another, as can be seen in at least Figure 6.  Note that 116 is at least capable of being oriented in the Z direction, and that Q is at least capable of being oriented in the X direction (as shown in at least Figure 2), and Q is also at least capable of being oriented in the Y direction (by virtue of pivoting 114 about 116 as discussed previously).  See Figures 6, 9, and 2, for example.  
Regarding claim 3, both of the aforedescribed tool axes of rotation 116 and Q are able to be angularly moved about a pivot axis.  See previous discussion above, and see also Figures 1-6 and 8-10, noting the pivoting of 142, axis 116, 114, 110, and axis Q, for example, about axis 58, for example.  
Regarding claim 4, considering Q (labeled above) to constitute the first tool axis of rotation, it is noted that Q is at least capable of being oriented in the Y direction (as shown in Figure 6) by virtue of pivoting 114 about axis 116 as discussed previously.  It is additionally noted that axis 58 extends parallel to the Y direction, as discussed previously.  See also Figure 6 and Figure 9, for example, as well as col. 10, lines 4-17, for example.  
claim 5, considering the second axis of rotation (of tool 204) to be axis 116, angular movement of the second axis 116 about axis 58 comprises movement of the second axis 116 in a tool axis plane (which is an XZ plane; see Figure 2), which tool axis plane (which is an XZ plane) is perpendicular to the first tool axis of rotation Q when Q has been pivoted about axis 116 (by pivoting the turret head 114 about axis 116) to an orientation such that Q is parallel to Y.  See Figures 2 and 6, as well as col. 10, lines 4-17, for example, as well as the above discussion about the operation of Link’s machine tool.  
Regarding claim 7, again noting that either of 116 or Q can be considered the claimed “second tool axis of rotation” re claim 1 (and claim 7 depends from claim 1), Link teaches a cutting tool that is rotatable about the second tool axis of rotation 116 or Q, and the cutting tool is movable along the second tool axis of rotation 116 between an “extended” position and a “retracted” position, as broadly claimed.  For example, cutting tool 204, shown in Figures 1-4, is a cutting tool that is (mounted to 142 and is) rotatable about axis 116, and additionally, is movable along axis 116, such as when 204 is oriented as shown in Figure 1 and 110 is moved in Z, parallel to 116 (by moving 42 in Z as discussed in at least col. 8, lines 52-67, for example; see also Figure 2), between a position that is more leftward in Figure 1 and thus “extended” as compared to, for example, 30, and a position that is more rightward in Figure 1 and thus “retracted” as compared to, for example, 30.  Alternatively, cutting tool 204 is rotatable about axis 116, and is movable along axis 116 when 204 is oriented as shown in Figure 3 (to be parallel to direction X) in the X direction as shown in Figure 3, by moving 48 in the direction of the X axis (see col. 8, lines 52-67 and Figures 2 and 3, for example) between a position that is closer to 28 in Figure 2, for example, and thus, “retracted” as compared to, for example, 28, and a position 
Regarding claim 14, as such is best understood in view of the above issues with respect to 35 USC 112, it is noted that Link explicitly teaches that the workpiece spindle 30 can be rotated in a “controlled” manner with respect to the angle of rotation, and thus, Link is considered to teach a “stock-dividing unit” (see col. 12, lines 27-48, and particularly lines 36-42, for example).  
Regarding claims 15-16, the device includes a “support surface”, as broadly claimed, such as, for example, the surface of 200 (col. 11, lines 38-45; Figure 6, Figures 1-4 and 8), capable of receiving at least an additional tool such as boring bar 206, for example.  See Figures 1-4, 8, 6, and col. 11, lines 38-49, for example.  The support surface is able to be moved from a “retracted position” to an “extended working position”, as broadly claimed, such as by being “retracted” and “extended” (relative to a workpiece clamped by either 26 or 36) in the X, Y, and/or Z directions, for example.  See Figures 6, 1-4, and col. 8, lines 52-67 and col. 9, lines 1-17, for example.  Particularly regarding claim 16, note that the movement of the tool head 110, and thus the tool held by 200, in X occurs via a drive that includes “one or more rods and cylinders”, such as, for example, “rod” 54 and the “cylinder” (nut) that receives rod 54 (see col. 8, lines 60-67 and Figure 2, for example).  (Such is but one example of an interpretation of the reference meeting claim 16).  
Regarding claim 17, as noted previously, the head 110 is movable linearly in three mutually perpendicular directions X, Y, and Z (see col. 8, line 52 through col. 9, line 17, for example; see also at asset Figures 1-6, for example), and is also pivotable about pivot axis 58 (see at least col. 10, lines 4-8 and Figures 1-6, for example).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,490,307 to Link as applied to at least claims 1 and 8 above, and further in view of any one of the following:  U.S. Pat. No. 4,092,082 to Severson; U.S. Pat. No. 4,687,383 to Shimomura et al.; U.S. Pat. No. 6,217,262 to Wright; or U.S. Pat. No. 8,690,494 to Fang et al., for example. 
Link teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
That said, while Link teaches a variety of rotary milling cutters (such as 204, 236, or 238, or such as 154) configured to be attached to the turret head 114 so as to be able to be rotated about the above-described first axis of rotation (either of 116 or Q; see above discussion re claims 1 and 8 , for example), as shown in at least Figures 6 and 8-9 and discussed in at least col. 11, lines 3-8 and col. 12, lines 26-67, and col. 10, lines 29-47, for example, and while such milling cutters are considered to be inherently capable of performing the claimed function or intended use of “chamfering” in some fashion a “toothed workpiece” of some sort, simply by bringing the operative cutting portion of the rotary milling cutter into operative machining contact with a portion of the workpiece that has at least one tooth of some sort in a fashion/manner so as to chamfer a portion thereof, noting that the milling cutters are blind as to what they cut, but rather will cut whatever they are brought into operative contact with, and claim 9.
That said, rotary milling cutters that utilize indexable cutting inserts are extremely well-known.  For example, attention is directed to any one of the following:
U.S. Pat. No. 4,092,082 to Severson:  see Figures 1-3, noting the cutting inserts 70, 71, 72 located in recesses within cutter head 20 of the milling tool 10.  See also col. 3, lines 25-43, particularly noting that Severson teaches that the important advantages of utilizing replaceable cutting inserts include the capability of providing new cutting surfaces through indexing and replacing the cutter inserts while continuing to use the same basic metal cutting tool.

U.S. Pat. No. 4,687,383 to Shimomura et al.:  see particularly Figures 1-4, noting that the rotary milling cutter (shown as a whole in Figure 1) includes plural cutting inserts 21 provided in recesses 16 within a head (i.e., the lower/base end portion 11 of the cutter between surfaces 13, 12, 14, for example) of the cutter, which inserts 21 are indexable (col. 1, lines 5-10, for example, as well as at least col. 5, lines 49-55, for example.  Additionally see col. 3, lines 28-51.  See also col. 1, lines 10-24, which teaches that inserted rotary cutters have the advantage that, even if the cutter inserts suffer damage, at most an exchange of the inserts and support members is required to restore the damaged cutter, i.e., the cutter as a whole does not have to be replaced;

U.S. Pat. No. 6,217,262 to Wright:  see particularly Figures 3-7, noting the plural replaceable cutting inserts 14, 22, 24, held in recesses (see seat 66 in Fig. 7 and col. 3, lines 4-42, and particularly lines 31-37 re the seat) of a head 12 of the milling cutter (milling cutter shown as a whole in Figure 3), which cutting inserts are disclosed as indexable (see col. 3, lines 37-43, for example).  Additionally, see col. 2, lines 65-66, which teaches that an advantage for using cutting inserts includes the elimination of the need for replacement of the entire tool body, and col. 3, lines 1-3, which teaches that using inserts that are both indexable and replaceable results in a milling tool having a longer life span; or

U.S. Pat. No. 8,690,494 to Fang et al.:  see particularly Figures 8a and 8b, 10a, 10b, 11, 12a-12b, 13a, 13b, 15, 16a, 16b, 17a, for example, which show plural cutting inserts received in recesses in a end of a rotary milling cutter.  See also col. 7, lines 49-65, which teaches that individual cutting inserts may be indexed or replaced as necessary due to wear or failure.  See also col. 8, lines 15-27, col. 14, lines 6-65, col. 17, line 59 through col. 18, line 60, col. 19, line 50 through col. 20, line 26, col. 20, line 50 through col. 22, line 12, for example.

claim 9 that the cutting tool is a “fly” cutter having one or more indexable inserts, it is noted that each of the milling cutters taught by Severson, Shimomura et al., Wright, and Fang et al. is considered a respective “fly” cutter, as broadly claimed, at least in that there are circumferential spacings between the cutting inserts such that as the milling cutter is rotated, there are gaps in the rotational direction between adjacent cutting inserts.  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claim 6, no indication regarding the allowability of the subject matter of elected claim 6 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
October 21, 2021